     Case 7:20-cv-00768-GEC Document 1 Filed 12/23/20 Page 1 of 3 Pageid#: 1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                    Roanoke Division


EMILY LYNN WILLIAMS                                 )
                                                    )
Plaintiff,                                          )
                                                    )
v.                                                  )
                                                    ) Case No. 7:20cv768
WESTERN EXPRESS, INC.,                              )
                                                    )
and                                                 )
                                                    )
MICHAEL ALLEN CRADDOCK,                             )
                                                    )
Defendants.                                         )

                                  NOTICE OF REMOVAL

              Defendants Western Express, Inc. (“Western Express”) and Michael Allen

Craddock, by counsel, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, hereby removes to this

Court the state court action described below, which was filed in the Circuit Court for Wythe

County, Virginia. As grounds for removal, Defendants state as follows:

        1.    On or about December 7, 2020, Plaintiff Emily Lynn Williams filed Case No.

CL20001835-00 in the Circuit Court for Wythe County, Virginia.

        2.    On December 10, 2020, Western Express’s registered agent in Virginia was served

with a Summons and copy of the Complaint. A copy of the Summons and Complaint is attached

hereto as Exhibit A.

        3.    Plaintiff served the Secretary of the Commonwealth as statutory agent for Mr.

Craddock. Mr. Craddock has yet to receive such service, but he consents to this removal.

        4.    Western Express is a Tennessee Corporation with its principal office in Nashville,

Tennessee. It is not a citizen of the Commonwealth of Virginia.
   Case 7:20-cv-00768-GEC Document 1 Filed 12/23/20 Page 2 of 3 Pageid#: 2




       5.      Mr. Craddock is a Tennessee resident.

       6.      Plaintiff makes no allegation regarding her citizenship in her Complaint. On

information and belief, Plaintiff is a Virginia resident residing in Bastian, Virginia.

       7.      Plaintiff seeks $1,750,000.00 as set out in the ad damnum of her Complaint.

       8.      This Court has diversity jurisdiction over the action, pursuant to 28 U.S.C. § 1332,

because (1) complete diversity of citizenship exists between the parties, and (2) the amount in

controversy exceeds $75,000.00, exclusive of costs and interest.

       9.      Venue is proper in this Court, pursuant to 28 U.S.C. § 1441(a), because the

underlying action is pending in a Virginia state court embraced within the district and division of

this Court.

       10.     This removal is timely, pursuant to 28 U.S.C. § 1446(b)(1), because this notice is

filed within thirty (30) days after Western Express’s receipt of the Complaint.

       11.     Pursuant to 28 U.S.C. § 1446(d), contemporaneous with this filing, Defendants will

notify and file a copy of this Notice with the Clerk for the Circuit Court for Wythe County. A

copy (pleading only) is attached hereto as Exhibit B.

       WHEREFORE, Defendants Western Express, Inc. and Michael Allen Craddock

respectfully remove this case from the Circuit Court for Wythe County to the United States District

Court for the Western District of Virginia, Roanoke Division.

Dated: December 23, 2020.

                                               WESTERN EXPRESS, INC. and
                                               MICHAEL ALLEN CRADDOCK


                                               By:     /s/ Jeffrey P. Miller
                                                              Of Counsel

                                                  2
   Case 7:20-cv-00768-GEC Document 1 Filed 12/23/20 Page 3 of 3 Pageid#: 3




Ashley W. Winsky, Esq. (VSB No. 79224)
Jeffrey P. Miller, Esq. (VSB No. 89410)
GENTRY LOCKE
919 E. Main Street, Suite 1130
P. O. Box 780
Richmond, Virginia 23218
Telephone: 804.297.3704
Email: winsky@gentrylocke.com
Email: miller@gentrylocke.com

Counsel for Western Express, Inc. and
Michael Allen Craddock



                               CERTIFICATE OF SERVICE

       I electronically filed the foregoing with the clerk of court for the United States District

Court for the Western District of Virginia, on this 23rd day of December, 2020 using the CM/ECF

system, which will send notification of such filing (NEF) to all CM/ECF registered attorneys on

the NEF.




                                                    /s/ Jeffrey P. Miller
                                                    Ashley W. Winsky (VSB No. 79224)
                                                    Jeffrey P. Miller (VSB # 89410)
                                                    GENTRY LOCKE
                                                    P. O. Box 780
                                                    Richmond, Virginia 23218
                                                    Telephone: (804) 297-3704
                                                    winsky@gentrylocke.com
                                                    miller@gentrylocke.com
                                                    Attorneys for Western Express, Inc. and
                                                    Michael Allen Craddock




                                                3
